



Exhibit 10.1




PLATFORM SPECIALTY PRODUCTS CORPORATION
EMPLOYEE SAVINGS AND 401(K) PLAN


AMENDMENT
Relating to
Certain Former OMG Employees


WHEREAS, Platform Specialty Products Corporation, a corporation organized under
the laws of the State of Delaware (the “Company”), sponsors the Platform
Specialty Products Corporation Employee Savings and 401(k) Plan (the “Plan”),
which was adopted effective generally as of January 1, 2014; and
WHEREAS, Article XI of the Plan reserves to the Company the right to amend the
Plan; and
WHEREAS, the Company acquired, directly or indirectly through an affiliate,
certain assets of OM Group, Inc. (together with its affiliates, “OMG”) in 2015
and now desires to amend the Plan to clarify the terms on which individuals
employed by OMG as at September 30, 2015 and by the Company (including, for this
purpose, its affiliates) as at October 1, 2015 will be eligible to participate
in the Plan and the terms of such participation.
NOW, THEREFORE, the Plan is amended effective generally as of September 30,
2015, as follows:
1.Section 2.21 is hereby amended by inserting immediately after subsection
2.21(i), the following new subsection:
“(ii)     An Employee who was an OMG Employee, provided that, for this purpose,
the term “OMG Employee” means an individual employed by OM Group, Inc. (or an
affiliate) (collectively, “OMG”) as of the September 30, 2015 who performed all
or substantially all of his or her employment services for the United States
operations of OMG acquired, directly or indirectly, by the Company in 2015 and
who became employed by the Company or an Affiliated Company as of October 1,
2015 (or, for such individuals on leave of absence on such date, upon the
commencement of their employment with the Company or an Affiliated Company
immediately following such leave of absence).”
2.Section 2.28(h) is hereby amended by inserting immediately after subsection
2.28(h)(1) the following new subsection:
“(2)
With respect to Participants who are OMG Employees, Hours of Service shall be
determined in accordance with this Section, provided however that, for solely
purposes of eligibility to make Elective Contributions under Section 3.1(a),
eligibility to receive Matching Contributions under Section 3.1(b), and
determining Credited Service for purposes of Sections 6.4 and 8.2, the term
Company shall include OMG for periods of service prior to October 1, 2015.
Without limiting the foregoing, an OMG Employee’s Hours of Service for purposes
of Section 4.1 and 4.2 shall be determined without regard to periods of service
with OMG prior to October 1, 2015.”

3.Section 3.1 is hereby amended by inserting immediately after subsection (c)
the following new subsection (d):


“(d)    Notwithstanding the foregoing, in the case of a Transferred Employee, if
such Transferred Employee is an OMG Employee, then such Transferred Employee may
not become a Participant prior to October 1, 2015.”


IN WITNESS WHEREOF, the Company has caused this instrument to be executed on its
behalf by its duly authorized officers as of this 31st day of October 2015.
Platform Specialty Products Corporation


By: /s/ John L. Cordani
Secretary



